Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of U.S. application No. 16/534430, filed on
August 7, 2019, now US Patent 10,983,381, which claims priority under 35 U.S.C. §119 to Korean Patent Application No. 10-2018-0144689, filed in the Korean Intellectual Property Office on November 21, 2018, which are all incorporated herein by reference.
Response to Amendment
The preliminary amendment to the claim fifed 4/28/2021 was received and has been entered. Claim 3 has been amended. Therefore, claims 1-20 remain pending.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-15 and 17-19 of U.S. Patent No. 10,983,381.
Pending claims of Application No. 17/231,492 
Patent claims of U.S. Patent No. 10,983,381

      an array comprising a plurality of display panels, wherein each of the plurality of display panels includes: 
a plurality of pixels forming a plurality of pixel columns arranged in a first direction and a plurality of pixel rows arranged in a second direction, 

wherein each of the plurality of pixels includes a pixel circuit and an inorganic light emitting element connected to the pixel circuit; and 
   



     


       a row driver disposed between two adjacent pixel columns among the pixel columns,  
    wherein the pixel circuit of each of the plurality of pixels of an n-th pixel row is disposed closer to an n-1-th pixel row than the inorganic light emitting element of each of the plurality of pixels of the n-th pixel row, where n is a natural number greater than 1.





17.  The tiled display device of claim 8, wherein the row driver of each of the plurality of display panels further includes: an emission driver which is disposed between pixel columns other than pixel columns in which the scan drivers are disposed, and is connected to the plurality of pixels.

       18. A tiled display device comprising: an array comprising a plurality of display panels, wherein each of the plurality of display panels includes: 
   a plurality of pixels which constitute first to n-th pixel rows and first to m-th pixel columns, wherein each of the plurality of pixels includes a pixel circuit and an inorganic light emitting element connected to the pixel circuit; and 
   a demultiplexer connected to at least one of a 2k-1-th pixel of an i-th pixel row and a 2k-th pixel of the i-th pixel row, 
    




19. The tiled display device of claim 18, wherein transistors included in the pixel circuit and the inorganic light emitting element do not overlap each other, and    wherein pixel circuits corresponding to a 2k-1-th pixel row and pixel circuits corresponding to a 2k-th pixel row are disposed between inorganic light emitting elements corresponding to the 2k-1-th pixel row and inorganic light emitting elements corresponding to the 2k-th pixel row.


    an array of a plurality of display panels,
wherein each of the plurality of display panels includes:  a plurality of pixels constituting a plurality of pixel rows and a plurality of pixel columns, 


wherein each of the plurality of pixels includes a pixel circuit and an inorganic light emitting element connected to the pixel circuit; 
  a data distributor disposed in a first pixel row between a first pixel of the first pixel row among the plurality of pixel rows and a second pixel of the first pixel row adjacent to the first pixel in a first direction; and 
   a scan driver disposed between the second pixel and a third pixel adjacent to the second pixel in the first direction, 


wherein the pixel circuit of each of the plurality of pixels of an n-th pixel row is disposed closer to an n-1-th pixel row than the inorganic light emitting element of each of the plurality of pixels of the n-th pixel row, where n is a natural number greater than 1.
14. The tiled display device of claim 1, wherein the data distributor and the scan driver are disposed between different pixel columns.



15. The tiled display device of claim 1, wherein each of the plurality of display panels further includes: 
an emission driver which is disposed between pixel columns other than pixel columns in which the scan driver or the data distributor are disposed, and is connected to the plurality of pixels.

            17. A tiled display device comprising: an array of a plurality of display panels,   wherein each of the plurality of display panels includes: 
      a plurality of pixels which constitute first to n-th pixel rows and first to m-th pixel columns,    wherein each of the plurality of pixels includes a pixel circuit and an inorganic light emitting element connected to the pixel circuit; 
         a demultiplexer disposed between a 2k-1-th pixel of an i-th pixel row and a 2k-th pixel of the i-th pixel row; and 
      a scan driver including a plurality of stages arranged in a column direction between a 2k-th pixel column and a 2k+1-th pixel column, 


18. The tiled display device of claim 17, wherein transistors included in the pixel circuit and the inorganic light emitting element do not overlap each other.
19. The tiled display device of claim 18, wherein pixel circuits corresponding to a 2k-1-th pixel row and pixel circuits corresponding to a 2k-th pixel row are disposed between inorganic light emitting elements corresponding to the 2k-1-th pixel row and inorganic light emitting elements corresponding to the 2k-th pixel row.


As can be seen above, underlined portion between pending claim 1 and patent claims 1 are different. The pending claim 1 has been modified to become broader than the patent claim 1 by removing the feature “a data distributor disposed in a first pixel row between a first pixel of the first pixel row among the plurality of pixel rows and a second pixel of the first pixel row adjacent to the first pixel in a first direction; and a scan driver disposed between the second pixel and a third pixel adjacent to the second pixel in the first direction” from the pending claim 1. The bold portion between pending claim a row driver disposed between two adjacent pixel columns among the pixel columns and patent claim 14 recited the scan driver are disposed between different pixel columns are substantially the same. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.

In regards to the pending dependent claim 9 this limitation is not patentably distinct from the patent dependent claim 13.

As can be seen above, differences (underlined portions) between pending claim 18 and patent claim 17 are minimal. Thus, the pending claim 1 has been modified to become broader than the patent claim 18 by removing the features “a scan driver including a plurality of stages arranged in a column direction between a 2k-th pixel column and a 2k+1-th pixel column” from the pending claim 17. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.

In regards to the pending dependent claim 19 this limitation is not patentably distinct from the patent dependent claim(s) 18 and 19.

Claims 2-8, 10-16 and 20 would be allowable if rewritten to overcome the rejection(s) on the ground of nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 15, 2022